Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0016] lines 3 and 4 “tower 18” should be –tower 19 since in the drawings the tower is labeled 19 and 18 shows the damper, spacer, or stabilizer.
In the specification at paragraph [0032] line 3 “blade 2” should be –blade 5--.  The blade is labeled 5 in the figures while the frame structure is labeled 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 28, 29, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 20130143418).
The device as claimed in claim 19 is disclosed by Kim et al with a frame structure 120, the device further comprising a cable pull-in 101 on which the frame structure is suspended so that a position of the device can be adjusted in a vertical direction by movement of the cable pull-in.
The device as claimed in claim 20 is disclosed by Kim et al wherein the object is a rotor blade 20 on a wind power plant.
The device as claimed in claim 21 is disclosed by Kim et al wherein the frame structure is a robot 220 for examining the object.
The device as claimed in claim 28 is disclosed by Kim et al further comprising systems for inspection and examination of the object (see abstract).
The device as claimed in claim 29 is disclosed by Kim et al and further comprising a robot 220 for inspecting the object.
The device as claimed in claim 36 is disclosed by Kim et al with at least one damper, spacer, or stabilizer, 170 which stabilizes the frame structure against a tower of a wind power plant or secures the frame structure against unwanted contact.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-27, 32-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20130143418) in view of Numajiri et al (EP 2 871 357).
The device as claimed is disclosed by Kim et al as stated in the rejection recited above for claims 19-21, 28, 29, and 36, along with a cable winch 160, but lack the cable winch carrying a weight of the device via cables and a deflection roller, the winch being connected to the cables for height adjustment and positioning of the device in a y axis on the object as stated in claims 24 and 32.  Numajiri et al teaches using a cable winch 31 carrying a weight of the device via cables 32 and a deflection roller 35, the winch being connected to the cables for height adjustment and positioning of the device in a y axis on the object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the cable winch of Kim et al to a floor with a deflection roller to guide the cable to the frame as taught by Numajiri et al as an alternative location for the winch to support the frame for vertical movement.
The device as claimed in claims 25 and 26 is disclosed by the combination of Kim et al in view of Numajiri et al with Kim et al disclosing connecting the cables to the four corners of the frame, but lack the cables are connected from the deflection roller to two respective junctions, and two respective other cables are guided from each of the two respective junctions as a V to four respective corners of the frame structure.  Official notice is taken that it is old and well known to use junctions and deflection rollers in cables to direct the cables in two or more directions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the cables are connected from the deflection roller to two respective junctions, and two respective other cables are guided from each of the two respective junctions as a V to four respective corners of the frame structure in the combination of Kim et al in view of Numajiri et al as an old and well known alternative means to direct the cables to the four corners of the frame.
The device as claimed in claim 27 is disclosed by the combination of Kim et al in view of Numajiri et al wherein the cable pull-in contains a respective linear drive or is formed by a drum winch or cable winch (both references disclose this feature).
The device as claimed in claim 33 is disclosed by the combination of Kim et al in view of Numajiri et al with one or more additional winches (Kim et al) over which one or more of the second cables (16) for height adjustment can be guided below the frame structure.
The device as claimed in claim 34 is disclosed by the combination of Kim et al in view of Numajiri et al wherein the device is a robot (Kim et al), the system further comprising a station installed in a fixed or mobile manner such as a control and evaluation station, and/or a cable for connecting the robot to the station, and/or a cable pull and/or one or more propellers.
The device as claimed in claim 35 is disclosed by the combination of Kim et al in view of Numajiri et al with a power and/or data cable for connecting the robot to the station, such as the control and evaluation station, located on the ground or on a vehicle (as taught by Numajiri et al above).
The device as claimed in claim 37 is disclosed by the combination of Kim et al in view of Numajiri et al, but lack wherein the damper can be extended telescopically, electrically, or hydraulically, wherein the spacer can be arranged centrally on the frame structure or a pair of the dampers or the spacers are provided at both corners on the frame structure.  Official notice is taken that spacers, dampers, or stabilizers are commonly telescopic so the distance to the object can be adjusted as desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacers, dampers, or stabilizers of the combination of Kim et al in view of Numajiri et al telescopic as is old and well known so the distance to the object can be adjusted as desired.
Allowable Subject Matter
Claims 22, 23, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boe (EP 2 801 517) shows multiple cables 13 going to the ground as an alternative means to stabilize the device with the ground.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855